 Case 1:19-cv-00181-CFC Document 19 Filed 05/09/19 Page 1 of 2 PageID #: 206



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

UNILOC 2017 LLC,

                       Plaintiff,

       v.                                                      C.A. No. 19-181-CFC

DAILYMOTION, INC. AND DAILYMOTION SA,

                       Defendants.

                                     NOTICE OF DISMISSAL

            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Uniloc 2017 LLC hereby

dismisses this action without prejudice.


DATED: May 9, 2019                           Respectfully submitted,

                                             FARNAN LLP

                                             /s/ Michael J. Farnan
                                             Brian E. Farnan (Bar No. 4089)
                                             Michael J. Farnan (Bar No. 5165)
                                             919 North Market Street, 12th Floor
                                             Wilmington, DE 19801
                                             phone 302-777-0300
                                             fax 302-777-0301
                                             bfarnan@farnanlaw.com
                                             mfarnan@farnanlaw.com

                                             M. Elizabeth Day (admitted pro hac vice)
                                             David Alberti (admitted pro hac vice)
                                             Sal Lim (admitted pro hac vice)
                                             Marc Belloli (admitted pro hac vice)
                                             FEINBERG DAY ALBERTI LIM &
                                             BELLOLI LLP
                                             1600 El Camino Real, Suite 280
                                             Menlo Park, CA 94025
                                             Tel: 650.618.4360
                                             Fax: 650.618.4368
                                             eday@feinday.com
                                             dalberti@feinday.com
                                             slim@feinday.com
Case 1:19-cv-00181-CFC Document 19 Filed 05/09/19 Page 2 of 2 PageID #: 207



                                  mbelloli@feinday.com

                                  Attorneys for
                                  Uniloc 2017 LLC




                                    2
